Citation Nr: 1826061	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disability.  

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type 2 (diabetes) with retinopathy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record and has been reviewed.  In April 2013, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The service connection claim for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred during service, is not attributable to service, and did not manifest within one year of discharge from service.  

2.  The Veteran has not used insulin to treat his diabetes throughout the appeal period.  

3.  Throughout the appeal period, visual acuity in the eyes has not been manifested by corrected visual acuity of 20/50 or worse.    


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes with retinopathy have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.79, 4.119, Diagnostic Codes 6006, 7913 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include STRs, and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the reports of which are adequate to evaluate the claims decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in a March 2011 hearing.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issues decided herein and ensured clarification regarding the evidence that would support the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection Claim

The Veteran claims that he incurred bilateral hearing loss during service.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C. § 1154(b).  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) (under 38 U.S.C. § 1154(b), the evidentiary burden is reduced).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as sensorineural hearing loss disability are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of service treatment records (STRs), service personnel records (SPRs), VA and private treatment records, VA examination reports, a private examination report, and lay assertions from the Veteran.  This evidence demonstrates that the Veteran has current hearing loss disability, and demonstrates that he was exposed to acoustic trauma during service.  

The Veteran underwent VA audiology examination in February 2015.  Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The February 2015 VA report indicates in each ear auditory thresholds over 40 decibels in frequencies between 500 and 4000 Hz.  As such, the Veteran has bilateral hearing loss disability under 38 C.F.R. § 3.385.

The evidence also indicates that the Veteran was exposed to acoustic trauma during service.  The Veteran served as an infantryman in the U.S. Army in the Republic of Vietnam in the late 1960s.  For his service, he was awarded a Combat Infantryman Badge among other awards and citations.  The Board thus finds that the Veteran engaged in combat with the enemy in Vietnam.  38 U.S.C. § 1154(b).  In lay statements of record, the Veteran describes the loud noises he was exposed to in combat in Vietnam.  Based on these assertions, he is presumed to have been exposed to acoustic trauma during service in Vietnam.  See 38 U.S.C. § 1154(b).  

The preponderance of the medical evidence addressing the issue of nexus indicates, however, that the current hearing loss disability is not related to the in-service acoustic trauma.  See Dalton v. Nicholson, 21 Vet. App. 23, 31 (2007) (38 U.S.C. 
§ 1154(b), which reduces the evidentiary burden for combat Veterans with respect to evidence of in-service incurrence of an injury, is not equivalent to a statutory presumption that the claimed disorder is service connected).  

The record contains three medical opinions addressing the issue of medical nexus.  In an April 2011 letter, a private physician stated that mortar explosions in Vietnam caused the Veteran's hearing loss.  By contrast, the February 2015 VA examining audiologist, and a VA otolaryngologist who submitted a June 2015 medical opinion, found hearing loss likely unrelated to service.  The Board finds the VA opinions of probative value because they are explained and are supported by the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The STRs do not indicate that the Veteran experienced a chronic hearing loss disability during service.  There are no complaints related to hearing loss noted in the STRs.  The June 1969 discharge reports of medical examination and history are negative for hearing problems.  There is no medical evidence dated in the years following service indicating any problems related to the Veteran's hearing.  Rather, an August 2007 VA audiology examination report, dated over 38 years after service, indicates normal hearing acuity in each ear.  See 38 C.F.R. § 3.385.  Further, VA treatment records dated until as recent as the 2000s indicate no complaints, diagnosis, or treatment related to hearing.  Indeed, the earliest post-service medical evidence indicating any type of hearing loss disability is found in a private audiology report dated in March 2011, over 40 years after discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, from service entrance in 1967 until 2011 at the earliest, the Veteran did not have a chronic hearing loss disability.  The record does not document the existence of a chronic hearing loss disability during service and for several decades following service.  The preponderance of the evidence indicates that, for at least four decades following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving his hearing.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. 

In the June 2015 report, the VA otolaryngologist based his opinion on the fact that the Veteran had "normal hearing at exit from svc & in 2007."  In the February 2015 report, the VA audiologist addressed the Veteran's lay assertions that he experienced hearing loss during service, and has experienced hearing loss since service.  The examiner stated, however that Veteran's documented hearing loss disability was more likely related to age.  The examiner also noted that the Veteran worked in the logging industry for 40 years, "which is known as a high noise occupation."  The examiner stated that, "[t]he nature of hearing loss is to decline with age and will decline with noise exposure.  Noise induced hearing loss (like that associated with blast exposures, mortars) occurs at the time of the exposure."  The examiner also cited a study which concluded that "noise-induced hearing loss occurs immediately and does not have a delayed-onset, weeks, months, or years after the exposure event."  The examiner stated that "[t]here is no evidence to suggest delayed-onset hearing loss following noise exposure" during military service.  

The Board finds the VA opinions of probative value inasmuch as each is explained and each is based on the objective evidence of record indicating normal hearing during service and normal hearing for decades following service as determined by actual audiological testing procedures.  By contrast, the April 2011 private opinion is not of probative value.  The private physician did not indicate a familiarity with the evidence of record, and did not address the fact that audiological testing until as recent as August 2007 indicated normal hearing acuity under 38 C.F.R. § 3.385.  The examiner's statement, that the recognized in-service acoustic trauma caused the hearing loss disability diagnosed in the 2000s, is not persuasive.  See Bloom, supra.     

In assessing the claim, the Board has also considered the Veteran's lay assertions that he experienced hearing loss during service, and that he has had hearing problems since service.  These lay statements have evidentiary value inasmuch as the Veteran is competent to report observable symptomatology such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether the Veteran had chronic hearing loss disability in service or in the decades following service, as defined under 38 C.F.R. § 3.385, the lay assertions are not as credible as the medical evidence addressing the issue.  The development of hearing loss disability concerns internal pathology beyond a lay witness' capacity to observe, or to determine etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Hearing loss under VA guidelines is determined by complex and technical audiological testing, not by subjective complaints.  Therefore, the lay assertions here are not medically significant with regard to whether an actual disability existed during or following service.  Indeed, the lay evidence is not as persuasive as the medical evidence before the Board, which indicates a much later onset of chronic disability.  The medical evidence strongly undermines the lay assertions - it indicates that the Veteran did not have hearing loss disability for years during and following service.  As such, the preponderance of the evidence is against the lay assertions indicating an onset of hearing loss during service, or in the year following service.  See Alemany and Gilbert, both supra.  

In sum, the preponderance of the evidence demonstrates that the Veteran did not have a chronic hearing loss disability, as defined by VA regulations under 38 C.F.R. § 3.385, during service and for many years following service.  Rather, the evidence indicates onset of chronic hearing loss disability over four decades after discharge from service.  Based on this evidence neither a direct service connection finding under 38 C.F.R. § 3.303 nor a presumptive service connection finding under 38 C.F.R. §§ 3.307, 3.309 is warranted.  

As the preponderance of the evidence is against the claim to service connection for bilateral hearing loss disability, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

III.  Increased Rating Claim

Since November 2011, the Veteran's diabetes has been rated as 20 percent disabling.  On January 18, 2007, VA received the Veteran's claim for an increased rating.  In the September 2007 rating decision on appeal, the AOJ denied the claim.  In the decision below, the Board will consider whether a disability rating in excess of 20 percent has been warranted at any time from January 18, 2006, one year prior to the date of claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is rated under DC 7913 of 38 C.F.R. § 4.119.  This provision authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  As the Veteran's diabetes has been rated as 20 percent disabling throughout the appeal period, the Board will address whether a 40 percent rating or higher is warranted.  Under DC 7913, a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities based on clinical findings by a medical professional).  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119.

The evidence of record dated since January 2006 consists of lay assertions from the Veteran, VA and private treatment records, and VA compensation examination reports dated in March 2007 and February 2015.  This evidence indicates that the Veteran has been directed to follow a restricted diet and has regulated his activities as the result of diabetes.  Further, the evidence indicates that the Veteran has used an oral hypoglycemic agent to treat his diabetes.  None of the evidence indicates, however, that he has used insulin for diabetes, or has been prescribed insulin for diabetes.  The most recent VA examination report of record, dated in February 2015, indicates that the Veteran has not used insulin.  The Board notes that treatment records dated in 2015 and 2016 indicate consideration of prescribing insulin for diabetes.  But VA treatment records dated as recent as July 2017 indicate that the Veteran's diabetes is "uncontrolled" without any notation that he either has been using insulin or has been prescribed insulin.  Thus, the Board finds unwarranted the assignment of a rating higher than 20 percent under DC 7913.  
See 38 C.F.R. § 4.119.  

Note (1) to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  The Veteran is separately service connected, and receives compensable ratings, for upper and lower extremity neuropathy, heart disease, and erectile dysfunction as complications of his diabetes.  Diabetic retinopathy is rated with diabetes because it has been found noncompensable.  Implied in the increased rating claim for diabetes before the Board is a claim for a compensable rating for diabetic retinopathy.  

Disability of the eyes is rated under criteria detailed in DCs 6000 through 6091.  38 C.F.R. §§ 4.75-4.79.  These criteria were revised recently.  See 83 Fed. Reg. 15,320 (Apr. 10, 2018).  Inasmuch as the effective date for the revision is May 13, 2018, the revised criteria do not apply here.  

The rating of retinopathy has been based on visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79, General Rating Formula.  With regard to incapacitating episodes, the minimum compensable rating of 10 percent is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  The Code defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009, Note.  With regard to visual impairment, such impairment is rated based on impaired visual acuity, impaired visual field, or impaired muscle function.  38 C.F.R. § 4.75.  Visual field impairment is rated under DCs 6080-81 of 38 C.F.R. § 4.79.  Impairment of muscle function is rated under DCs 6090 (diplopia) and 6091(symblepharon) for degrees of diplopia, which are to be rated based on equivalent impairment of visual acuity.  As detailed further below, the medical evidence establishes that the Veteran does not have impaired visual field or impaired muscle function as the result of service-connected retinopathy.  

Impaired visual acuity is generally based on corrected distance vision with central fixation.  Under 38 C.F.R. § 4.76, ratings from 10 to 100 percent are authorized for various degrees of impaired visual acuity.  For the DC at issue here - DC 6006 - a compensable (10 percent) rating is warranted when corrected visual acuity in the better eye is 20/40 with corrected visual acuity of 20/50 (or worse) in the other eye.   

The evidence of record dated since September 2006 consists of VA treatment records and VA examination reports dated in March 2007, February 2015, and June 2017.  This evidence documents the diagnosis of diabetic retinopathy.  But the evidence also makes clear that the Veteran has not experienced incapacitating episodes as the result of the disorder, and has not experienced impaired visual field or impaired muscle function as the result of the disorder.  Further, this evidence demonstrates that the Veteran has not had corrected visual acuity of 20/50 or worse in either eye.  This is demonstrated most recently in the June 2017 VA report, which notes corrected visual acuity of 20/40 or better in each eye.  This examiner also found the Veteran without incapacitating episodes, without a visual field defect, and without muscle dysfunction.  Lastly, the VA treatment records dated until July 2017 do not indicate visual acuity 20/50 or worse.  As such, the preponderance of the evidence indicates that the Veteran has not had during the appeal period visual acuity that would warrant a compensable rating under DC 6006.  See 38 C.F.R. § 4.97.   

As the preponderance of the evidence is against the claim for an increased rating for diabetes, the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to an increased rating for diabetes with retinopathy is denied.  

REMAND

A remand is warranted for additional medical inquiry into the service connection claim for hypertension.  The Veteran underwent examination into this claim in February 2015.  The examiner found that hypertension was not secondary to service-connected diabetes or service-connected posttraumatic stress disorder.  The examiner did not comment, however, on whether the Veteran's hypertension is secondary to service-connected heart disease.  Further, the examiner did not comment on the issue of direct service connection.  This is important here because, in an April 1969 STR, the Veteran stated that he had been previously treated for high blood pressure.  A remand is warranted for an addendum opinion on these matters.   

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records, the most recent of which in the claims file are dated in July 2017.  All records/responses received must be detailed and associated with the claims file.  

2.  Return the case to the VA examiner who conducted the February 2015 VA examination (or to a suitable substitute) for issuance of an addendum opinion regarding the Veteran's service connection claim for hypertension.  The examiner should again review the claims file, and then answer the following questions. 

(a).  Is it at least as likely as not (i.e., probability of 50 percent or greater) that hypertension is related to a disease, event, or injury during service?  

In answering this question, consider and discuss the Veteran's April 1969 report that he previously had been treated for hypertension.  Please also discuss any relevance to the development of hypertension of the Veteran's combat experience in Vietnam, and his presumed exposure to herbicides there.  

Hypertension may not be presumed service connected based on herbicide exposure in the way diabetes may be presumed service connected.  See 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, the National Academy of Sciences, Institute of Health, has found "limited/suggestive" evidence that hypertension is related to herbicide exposure.  As such, the exposure must be considered when deciding whether a service connection finding is as likely as not warranted here.  

(b).  If the response to (a) is negative, is it at least as likely as not that hypertension is due to or caused by service-connected heart disease? 

In answering this question, discuss whether the Veteran developed heart disease prior to hypertension, or vice versa.  

(c).  If the responses to (a) and (b) are negative, is it at least as likely as not that hypertension has been aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected heart disability?

All opinions must be fully explained and supported by a rationale.    

3.  After the completion of any action deemed appropriate in addition to that requested above, the service connection claim for hypertension should be readjudicated.  All evidence received since the January 2018 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


